DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are under consideration.

Specification
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  KIFGSLAFL on p. 6-line 2 and Figure 1 in the specification contain sequences that are encompassed by the sequences rules and require sequence identifiers (SEQ ID numbers).  Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Additionally, if the Sequence Listing is submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L1 and Fed. Register (Oct. 27, 2009, 74(206): 55,208-55,209). 
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.

Appropriate correction is required.

No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "trastuzumab, or derivative thereof" in claims 1-6, 11, 13, 16 and 19-20 is a relative term which renders the claim indefinite.  The term "derivative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, these claims are indefinite. Claims 7-10, 12, 14-15 and 17-18 are rejected because they are dependent on claim 1 directly or indirectly.
The term "nelipepimut-S, or variant thereof" in claims 1-6, 13, 16 and 19-20 is a relative term which renders the claim indefinite.  The term "variant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, these claims are indefinite. Claims 7-12, 14-15 and 17-18 are rejected because they are dependent on claim 1 directly or indirectly.
Claim 5 recites the limitation "the initial immunization phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “triple-negative breast cancer (TNBC)” in claims 1 and 20 has the accepted meaning in art which is to mean “a kind of breast cancer that does not have any of the receptors that are commonly 
“triple negative breast cancer (TNBC) which is characterized by a lack of expression of ER, PR, or high levels of expression of HER2” (page 2, lines 23-24). 
“a triple-negative breast cancer, i.e., cancer which is hormone receptor-negative but is also expressing low levels of HER2/neu (e.g., 1+ or 2+ by IHC)” (page 3, lines 10-11).
“…node-negative (HR-) with HER2 expression of 1-2+ by IHC…., patients who are HR- and HER2 1+/2+ are currently defined as TNBC patients.” (page 37, lines 1-7).
“The TNBC may be node-positive or node-negative. In some embodiments, the TNBC is node-negative (e.g., AJCC N0 or N0(i+))…(page 11, lines 14-16)
Therefore, the term is indefinite because the specification does not clearly redefine the term. For the examination purpose, the definition 3 was applied since this definition is used by Applicant for working examples.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931

For Prong One of Step 2A the claims recite a judicial exception, i.e. a natural product which is a natural phenomenon.  In particular, the claims recite nelipepimut-S, which is a portion of protein HER2, which is expressed in natural cells.  So the answer to Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the additional limitations, such as container and package insert comprising instructions just reads on the nelipepimut-S alone or in a container alone. The limitation “for use in combination with trastuzumab, or derivative thereof, for treating triple-negative breast cancer in an individual” is only an intended use that does not change the structure of nelipepimut. So the answer to Prong Two of Step 2A is no.

 With respect to Step 2B MPEP 2106.05 (I) teaches that 
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. 

If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
. . .
On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity 

Additionally MPEP 2106.05 (d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

The additional limitations of relate to functions of nelipepimut-S, e.g. enhance immunization, which do not change the structure or function of nelipepimut-S.  Thus the claimed peptide does not have a significantly different structure or function from the naturally occurring peptide nelipepimut-S.  The absence of structural differences taken together with the lack of any functional difference between the claimed protein and cells and their natural counterparts demonstrates that the recited products are not markedly different from what exists in nature.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT01570036 (Clinical Trial.GOV archive, Publication Date: 2017-08-14, https://clinicaltrials.gov/ct2/history/NCT01570036), “NCT036”.
	NCT036 teaches combination immunotherapy for breast cancer with Herceptin (trastuzumab) and NeuVax vaccine (E75 peptide/GM-CSF) (Title, Brief Summary, Assigned Interventions).
NCT036 teaches that the target patient population is node-positive (NP) (or node-negative [NN] if negative for both ER and PR) breast cancer patients with HER2 1+ and 2+ expressing tumors (Defined by the instant specification as TNBC, page 10, lines 28-29 and page 37, lines 1-7) who are disease-free after standard of care therapy. Disease-free subjects after standard of care multi-modality therapy will be screened and HLA-typed (Brief Summary).
NCT036 teaches that E75 (KIFGSLAFL, HER2/neu, 369-377) is a CD8-eliciting peptide vaccine that is was restricted to HLA-A2+ or HLA-A3+ patients (approximately two-thirds of 
NCT036 teaches that Herceptin is given every three weeks as monotherapy for one year, to be given upon completion of standard of care. The first Herceptin infusion must be given no sooner than three weeks and no later than 12 weeks after completion of chemotherapy/radiotherapy. Herceptin will be dosed at the recommended initial loading dose of 8 mg/kg and at recommended maintenance doses of 6 mg/kg q3wk. (Detailed Description)
NCT036 teaches that NeuVax vaccine arm will receive vaccinations of E75 peptide (1000 mcg) and GM-CSF (250 mcg) administered intradermally every three weeks for six total vaccinations, 30-120 minutes after completion of Herceptin infusion. The E75/GM-CSF NeuVax vaccine series will begin immediately after completion of the third Herceptin infusion (Detailed Description). 
With respect to claim 18 and the limitation “wherein the method delays or prevents recurrence of the TNBC in the individual”, it is noted that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See  MPEP 2111.04. 
Alternatively, if the wherein clause is given patentable weight, given that the method of the prior art comprises the same method steps as claimed in the instant invention, administering trastuzumab and nelipepimut-S to a TNBC patient, the claimed method is anticipated because the method  will inherently be a method of that delays or prevents recurrence of the TNBC in the individual.  See Ex parte Novitski 26 USPQ 2d 1389 (BPAI 1993) and MPEP 2112.02 (I).  

1, 7-8, 10, 12, 14, 15, 17,  and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peoples (Peoples et al., US 2015/0182609 A1, Publication Date: 2015-07-02).
Peoples teaches that HER2/neu is a source of several immunogenic peptides that can stimulate the immune system to recognize and kill HER2/neu-expressing cancer cells ([0015]). E75 (KIFGSLAFL, HER2/neu, 369-377) is a peptide sequence in the HER2/neu proto-oncogene family and is in use in clinical trials as an anti-cancer vaccine to stimulate cytotoxic T lymphocytes (CTL) to destroy cancer cells ([0016]).
Peoples teaches methods to induce and maintain a protective cytotoxic T-lymphocyte (CTL) response to E75, with the effect of inducing and maintaining protective or therapeutic immunity against breast cancer relapse in a patient in clinical remission (Abstract, [0016], [0019]).
Peoples teaches that patients consist of all levels of HER2/neu expression ([0123-0124]), including low or intermediate HER2/neu-expressors. For example, in some preferred aspects, the human has an immunohistochemistry (IHC) rating of 1 + or 2+ and/or a fluorescence in situ hybridization (FISH) rating of less than 2.0 ([0021]).
Peoples teaches node-negative patients was treated and evaluated (Example 1, Example 2, Table 1 and 2, Table 4, Example 7, Table 5, [0128]). The node-negative patients include non-HER2/neu expressing tumors (Defined by the specification as TNBC, page 10, lines 28-29 and page 37, lines 1-7).
Peoples teaches that all IHC status vaccinated groups responded immunologically by the E75 treatment ([0135], [146]) and LE group (IHC 1+ -2+) had statistically higher maximum immune response compared to OE group (IHC 3+) ([0140], Fig. 11A).

Peoples teaches that E75 induce CTL responses for all patients. The median level of CD8+E75-specific CTL were significantly increased from 0.39% to 1.8% ([0026], Fig 3A-B). 
Peoples teaches that the E75 peptide is associated with MHC HLA-A2 and -A3, and thus can induce protective immunity in patients having the HLA-A2 and -A3 haplotype ([0056], Example 7: [0125]).
Peoples teaches that recurrence of breast cancer in disease-free patients can be effectively prevented by administration to the patient of an E75 peptide ([0056] and [0147]).
Peoples teaches that the methods comprise administering to the patient an effective amount of a vaccine composition comprising a pharmaceutically acceptable carrier, an adjuvant such as recombinant human GM-CSF, and the E75 peptide at an optimized dose and schedule (Abstract) and Example 7, and, particularly, [0126] and Table 4 and 5.
Peoples teaches that the administration of nelipepimut-S can be accomplished by any means suitable in the art, such as inoculation or injection, and more particularly intradermal injection ([0019]).
Peoples teaches that the methods further comprise administering to the subject a booster vaccine dose, such as GM-CSF ([0020]). Patient receiving a booster after primary vaccination had significantly higher levels of CD8+ T-cells than patients from primary vaccination series ([0028], Fig. 5).
Peoples teaches the vaccine compositions comprise 0.1-10 mg of E75 peptide, e.g. 1 mg of E75 in some preferred aspects ([0078]), and further comprise GM-CSF, e.g. 0.25 mg of GM-CSF in some preferred aspects ([0079], [0080]).
.

Claims 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponniah (Ponniah et al., US 2008/0260745 A1, Publication Date: 2008-10-23).
Ponniah teaches a method for treating breast cancer in an individual with a pharmaceutical composition comprising nelipepimut-S (SEQ ID NO:2) and trastuzumab (claims 23-24, 27). The limitation: “for treating triple-negative breast cancer in an individual” is only an intended use that does not change the structure/function of the composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponniah (Ponniah et al., US 2008/0260745 A1, Publication Date: 2008-10-23), and in view of Tolaney (Tolaney et al., WO 2017/184597 A1, Publication Date: 2017-10-26).
Claims 1-3 are drawn to a method for treating triple-negative breast cancer (TNBC) in an individual, comprising administering to the individual: (a) an effective amount of trastuzumab, or derivative thereof; and (b) an effective amount of nelipepimut-S, or variant thereof; and various administration regimens.
Ponniah teaches a method for treating breast cancer in an individual with a pharmaceutical composition comprising nelipepimut-S and trastuzumab (claims 23-24, 27).
Ponniah teaches a method of treating breast cancer comprising in any order: a) administering a therapeutically effective amount of trastuzumab; b) administering a 
Ponniah teaches that “protective” or “suppressive” antibody can be administered for treatment of disease similar to the gamma-globulin shots were generated for particular disease or condition ([0063]), including Her2/neu for treatment of breast cancer (claims 24-27).
Ponniah teaches that nelipepimut-S can bind HLA-A2 and stimulate cytotoxic T lymphocytes against LNCaP, SKOV-3 and MCF-7 tumor cells ([0070], Fig. 6 and Table 1).
Ponniah teaches that there is a potential for combination immunotherapy with therapeutic Ab and unique peptide vaccines derived from the Ab-binding site ([0071]).
Ponniah teaches enhanced lysis of Herceptin-treated (trastuzumab-treated) tumor target by Nelipepimut-S, suggesting the benefit of combination therapy with Herceptin treatment and vaccine-induced T-cell targeting for synthetic tumor cell killing ([0031], Fig. 7).
However, Ponniah does not teach specifically for treating triple-negative breast cancer.
Tolaney teaches that a method of treatment for Triple Negative Breast Cancer (TNBC). TNBC account for 15-25% of breast cancers. It is more difficult to treat than other breast cancer subtypes (Abstract, [0003], claim 26).
Tolaney teaches a method for treating TNBC in an individual with a composition comprising of trastuzumab ([00106], [00112]), and further comprising a vaccine, e.g. nelipepimut-S ([00106], [0013], claim 27).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Ponniah and to incorporate teachings by Tolaney. Because Ponniah teaches that the combination of trastuzumab and Nelipepimut-S has good therapeutic efficacy to various tumors, including breast cancer, Tolaney teaches that 
Regarding claims 5 and 6, Ponniah teaches a method for treating breast cancer in an individual with a pharmaceutical composition comprising nelipepimut-S and trastuzumab (claims 23-24, 27). Tolaney teaches administration nelipepimut-S as a vaccine ([0038], [00106], [00113], claims 24 and 27) and administration of trastuzumab ([00106], [00112], claims 24 and 26), and discovering the optimum value of a result effective variable involves only routine skill in the art, and the result would have been an improved administration regimen to enhance immunization.
Regarding claim 19, Tolaney teaches cancer vaccines are designed to elicit an immune response against tumor-specific or tumor-associated antigens, encouraging the immune system to attack cancer cells bearing these antigens ([0037]). 
Tolaney teaches a method of inducing an immune response to a TNBC patient expressing low levels of HER2/neu ([0037-0038]), the method comprising administering to the individual: (a) trastuzumab ([00106], [00112]) and (b) nelipepimut-S, a cancer vaccine ([00106], [00113]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to have modified the method of Tolaney, to include the trastuzumab and nelipepimut-S are administered at intervals, and administration of the nelipepimut-S is initiated after trastuzumab, as disclosed by Ponniah (claims 24-25).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01570036 (Clinical Trial.GOV archive, Publication Date: 2017-08-14, https://clinicaltrials.gov/ct2/history/NCT01570036), “NCT036”, as applied to claims 1-3 and 5-20, and further in view of Kono (Kono et al. Clinical Cancer Research, 10, 2538-2544, Publication Date: 2004-04-01).
NCT036 teaches as set forth above. However, NCT036 does not teaches that the preparatory phase comprises a frequency and duration of administration of trastuzumab, or derivative thereof, sufficient to increase the major histocompatibility complex type I-mediated presentation of HER2 antigen on breast cancer cells of the individual following said administering of the nelipepimut-S or variant thereof.
Kono teaches that HER2-derived peptides are naturally processed as a CTL epitope and can be recognized by tumor specific CTLs in several tumors (Abstract).
Kono teaches that one of the actions of trastuzumab (Herceptin) includes the internalization and degradation of HER-2, which might increase the amount of HER-2 derived peptides available for loading to MHC class I (Abstract).
Kono teaches that trastuzumab enhances Class I-restricted antigen presentation recognized by HER-2/neu-specific T cytotoxic lymphocytes (Title, Conclusions, Fig. 3)
Kono teaches that to develop an effective immunotherapy targeted for HER-2, the combination of trastuzumab and anti-HER-2 CTLs is desirable (page 2543, col. 2, para. 3)
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of NCT036 and to incorporate teachings of Kono to administer trastuzumab sufficient to increase Class I-mediated antigen presentation, because this would sensitize tumor cells and enhance the immunotherapy regimen, as recognized by Kono (Discussion, page 2543, col. 2)

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        

/PETER J REDDIG/            Primary Examiner, Art Unit 1642